852 F.2d 1287
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Booker ERVIN, Plaintiff-Appellant,v.SECRETARY OF the DEPARTMENT OF HEALTH AND HUMAN SERVICES,Defendant-Appellee.
No. 87-1543.
United States Court of Appeals, Sixth Circuit.
Aug. 1, 1988.

Before MILBURN and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
The plaintiff appeals the summary judgment affirming the Secretary's denial of social security disability benefits after January 9, 1985.  The parties have now filed a stipulation for a remand of this case to the Secretary for reconsideration under new medical improvement standards.  The Secretary concedes that the new standards apply to closed periods of disability and agrees that administrative proceedings will be conducted without delay.


2
It is ORDERED that the motion to remand is granted.  This case is remanded to the district court with instructions it be remanded further to the Secretary for reconsideration under the new standards.